Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/830,440 filed on 6/2/22. Claims 21 - 45 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application 
Pat # 11,363,426
A computer-implemented method performed by a computing device for verifying a reliability of sensor data received from an application installed on a mobile device of a user and configured to send the sensor data in response to the mobile device being in a vehicle, comprising: 
receiving, at a first time from the application, first sensor data; 
receiving, at a second time from the application, second sensor data, the second time following the first time by a time interval; 
determining whether the mobile device is in a vehicle during the time interval based at least upon the first sensor data and the second sensor data; and 
in response to the mobile device not being in the vehicle during the time interval, determining that the reliability of the sensor data is not verified.
A computer-implemented method for verifying a reliability of sensor data received from a mobile device of a user, the method comprising: receiving, at a first time by a computing device, from an application installed on the mobile device of the user, first sensor data collected and/or generated by one or more sensors of the mobile device, the first sensor data including one or more types of sensor data, wherein the application, at a time of being installed onto the mobile device, is configured to send the one or more types of sensor data in response to the mobile device being in the vehicle that the user is driving; 
receiving, at a second time by the computing device, from the application, second sensor data collected and/or generated by the one or more sensors of the mobile device, the second time following the first time by a time interval, the second sensor data including the one or more types of sensor data; 
determining, by the computing device, whether the mobile device is in a vehicle that the user is driving during the time interval based at least upon the first sensor data and the second sensor data; and 
in response to the mobile device not being in the vehicle that the user is driving during the time interval, transmitting, by the computing device, a notification to the mobile device indicating that the application does not work properly.


Even though, the claims are not identical it is understood that it would have been obvious to one of the ordinary skilled in the art that the reliability of the sensor data is not verified and if the application does not work properly based on the first and second time data and in response to the mobile device not being in the vehicle during the time interval can work in a similar way and provide the similar output. 
Regarding Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 further disclose indicating that the application does not work properly in response to determining that the reliability of sensor data is not verified. 

Regarding claim 23, Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 21, further comprising transmitting a notification to the mobile device indicating that an amount of an insurance discount has been updated or adjusted.
The method of claim 1 further comprising: in response to the application not working properly, updating or adjusting, by the computing device, an amount of insurance discount; and transmitting, by the computing device, a second notification to the mobile device indicating that the amount of insurance discount has been updated or adjusted.


Regarding claim 24, Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 21, further comprising transmitting a notification to the mobile device indicating that an amount of an insurance discount has been updated or adjusted.
The method of claim 1 further comprising: in response to the application not working properly, updating or adjusting, by the computing device, an amount of insurance discount; and transmitting, by the computing device, a second notification to the mobile device indicating that the amount of insurance discount has been updated or adjusted.


Regarding Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 further disclose wherein the first sensor data is collected and/or generated by one or more sensors of the mobile device and includes one or more types of sensor data, and the second sensor data is collected and/or generated by the one or more sensors of the mobile device and includes the one or more types of sensor data. 

Regarding claim 25, Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 
Instant Application 
Pat # 11,363,426
The method of claim 24, wherein the one or more types of sensor data include a first type for accelerometer data, a second type for gyroscope data, a third type for location data, and a fourth type for magnetometer data.
The method of claim 1, wherein the one or more types of sensor data include a first type for accelerometer data, a second type for gyroscope data, a third type for location data, and a fourth type for magnetometer data.


Regarding claim 26, Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 21, wherein: the first sensor data includes first accelerometer data, first gyroscope data, first location data, and first magnetometer data; and the second sensor data includes second accelerometer data, second gyroscope data, second location data, and second magnetometer data.
The method of claim 1, wherein: the first sensor data includes first accelerometer data corresponding to the first time, first gyroscope data corresponding to the first time, first location data corresponding to the first time, and first magnetometer data corresponding to the first time; and the second sensor data includes second accelerometer data corresponding to the second time, second gyroscope data corresponding to the second time, second location data corresponding to the second time, and second magnetometer data corresponding to the second time.


Regarding claim 27, Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 26, wherein determining whether the mobile device is in the vehicle during the time interval includes: comparing the second accelerometer data with the first accelerometer data to determine a first change during the time interval; and determining whether the first change satisfies a first predetermined condition.
The method of claim 3, wherein determining whether the mobile device is in the vehicle that the user is driving during the time interval includes: comparing, by the computing device, the second accelerometer data with the first accelerometer data to determine a first change during the time interval; and determining, by the computing device, whether the first change satisfies a first predetermined condition.


Regarding claim 28, Claim 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 27, wherein determining whether the mobile device is in the vehicle during the time interval includes: comparing the second gyroscope data with the first gyroscope data to determine a second change during the time interval; and determining whether the second change satisfies a second predetermined condition.
The method of claim 4, wherein determining whether the mobile device is in the vehicle that the user is driving during the time interval includes: comparing, by the computing device, the second gyroscope data with the first gyroscope data to determine a second change during the time interval; and determining, by the computing device, whether the second change satisfies a second predetermined condition.


Regarding claim 29, Claim 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 28, wherein determining whether the mobile device is in the vehicle during the time interval includes: comparing the second location data with the first location data to determine a third change during the time interval; and determining whether the third change satisfies a third predetermined condition.
The method of claim 5, wherein determining whether the mobile device is in the vehicle that the user is driving during the time interval includes: comparing, by the computing device, the second location data with the first location data to determine a third change during the time interval; and determining, by the computing device, whether the third change satisfies a third predetermined condition.


Regarding claim 30, Claim 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 29, wherein determining whether the mobile device is in the vehicle during the time interval includes: comparing the second magnetometer data with the first magnetometer data to determine a fourth change during the time interval; and determining whether the fourth change satisfies a fourth predetermined condition.
The method of claim 6, wherein determining whether the mobile device is in the vehicle that the user is driving during the time interval includes: comparing, by the computing device, the second magnetometer data with the first magnetometer data to determine a fourth change during the time interval; and determining, by the computing device, whether the fourth change satisfies a fourth predetermined condition.


Regarding claim 31, Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 30, wherein determining whether the mobile device is in the vehicle during the time interval includes: in response to determining that each of the first, second, third, and fourth changes does not satisfy the first, second, third, and fourth predetermined condition, respectively, determining that the mobile device is not in the vehicle during the time interval.
The method of claim 7, wherein determining whether the mobile device is in the vehicle that the user is driving during the time interval includes: in response to determining that each of the first, second, third, and fourth changes does not satisfy the first second, third, and fourth predetermined condition, respectively, determining, by the computing device, that the mobile device is not in the vehicle that the user is driving during the time interval.


Regarding claim 32, Claim 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 30, wherein determining whether the mobile device is in the vehicle during the time interval includes: in response to determining that each of the first, second, third, and fourth changes satisfies the first, second, third, and fourth predetermined condition, respectively, determining that the mobile device is in the vehicle during the time interval.
The method of claim 7, wherein determining whether the mobile device is in the vehicle that the user is driving during the time interval includes: in response to determining that each of the first, second, third, and fourth changes does not satisfy the first second, third, and fourth predetermined condition, respectively, determining, by the computing device, that the mobile device is not in the vehicle that the user is driving during the time interval.


Regarding claim 34, Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 27, wherein determining whether the first change satisfies the first predetermined condition includes determining whether the first change is within a first predetermined range of accelerometer data that indicates the mobile device is in the vehicle.
The method of claim 7, wherein determining whether the first change satisfies the first predetermined condition includes determining whether the first change is within a first predetermined range, wherein the first predetermined range corresponds to a range of accelerometer data that indicates that the mobile device is in the vehicle.


Regarding claim 35, Claim 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 34, wherein determining whether the second change satisfies the second predetermined condition includes determining whether the second change is within a second predetermined range of gyroscope data that indicates the mobile device is in the vehicle.
The method of claim 10, wherein determining whether the second change satisfies the second predetermined condition includes determining whether the second change is within a second predetermined range, wherein the second predetermined range corresponds to a range of gyroscope data that indicates that the mobile device is in the vehicle.

Regarding claim 36, Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 35, wherein determining whether the third change satisfies the third predetermined condition includes determining whether the third change is within a third predetermined range of location data that indicates the mobile device is in the vehicle.
The method of claim 11, wherein determining whether the third change satisfies the third predetermined condition includes determining whether the third change is within a third predetermined range, wherein the third predetermined range corresponds to a range of the location data that indicates that the mobile device is in the vehicle.



Regarding claim 37, Claim 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 36, wherein determining whether the fourth change satisfies the fourth predetermined condition includes determining whether the fourth change is within a fourth predetermined range of magnetometer data that indicates the mobile device is in the vehicle.
The method of claim 12, wherein determining whether the fourth change satisfies the fourth predetermined condition includes determining whether the fourth change is within a fourth predetermined range, wherein the fourth predetermined range corresponds to a range of the magnetometer data that indicates that the mobile device is in the vehicle.


Regarding claim 38, Claim 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 37, wherein determining whether the mobile device is in the vehicle during the time interval includes: in response to determining that each of the first, second, third, and fourth changes are outside of the first, second, third, and fourth predetermined range, respectively, determining that the mobile device is not in the vehicle during the time interval.
The method of claim 13, wherein determining whether the mobile device is in the vehicle that the user is driving during the time interval includes: in response to determining that each of the first, second, third, and fourth changes are outside of the first second, third, and fourth predetermined range, respectively, determining, by the computing device, that the mobile device is not in the vehicle that the user is driving during the time interval.


Regarding claim 39, Claim 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.11,363,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below. 

Instant Application 
Pat # 11,363,426
The method of claim 37, wherein determining whether the mobile device is in the vehicle during the time interval includes: in response to determining that each of the first, second, third, and fourth changes are within the first, second, third, and fourth predetermined range, respectively, determining that the mobile device is in the vehicle during the time interval.
The method of claim 13, wherein determining whether the mobile device is in the vehicle that the user is driving during the time interval includes: in response to determining that each of the first, second, third, and fourth changes are within the first, second, third, and fourth predetermined range, respectively, determining, by the computing device, that the mobile device is in the vehicle that the user is driving during the time interval.



Regarding claim 40, The claim substantially has same limitations as claim 21, thus the same rejection is applicable.  

Regarding claim 41, The claim substantially has same limitations as claim 22, thus the same rejection is applicable.

Regarding claim 42, The claim substantially has same limitations as claim 23, thus the same rejection is applicable.

Regarding claim 43, The claim substantially has same limitations as claim 21, thus the same rejection is applicable.

Regarding claim 44, The claim substantially has same limitations as claim 22, thus the same rejection is applicable.

Regarding claim 45, The claim substantially has same limitations as claim 23, thus the same rejection is applicable.
Allowable Subject Matter
7.	Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632